Exhbit (10)(iv)

STOCK OPTION PLAN FOR KEY EMPLOYEES

1. Purposes of Plan. The purposes of this Plan are (i) to provide incentives for
key employees of Bank of North Carolina, a North Carolina corporation (the
“Company”), and is subsidiary corporations by encouraging their ownership of the
common stock, $ 5.00 par value, of the Company and (ii) to aid the Company in
retaining such employees, upon whose efforts the Company’s success and future
growth depends, and attracting other such employees.

2. Definitions. As used herein, and in any Option granted hereunder, the
following definitions shall apply:

(a) “Board” shall mean the Board of Directors of Bank of North Carolina.

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended, or
corresponding provisions of future revenue laws.

(c) “Committee” shall mean the Stock Option Committee appointed by the Board in
accordance with paragraph 3 of the Plan. If no Committee is appointed, the term
“Committee” shall refer to the Board.

(d) “Company” shall mean Bank of North Carolina.

(e) “Employee” shall mean any salaried employee of the Company or any
Subsidiary.

(f) “Incentive Stock Option” shall mean any stock option granted in accordance
with the provisions of paragraph 7 of the Plan.

(g) “Option” shall mean a stock option granted pursuant to the Plan.

(h) “Optioned Shares” shall mean the Stock subject to an Option granted pursuant
to the Plan.

(i) “Optionee” shall mean a person who receives an Option under the Plan.

(j) “Plan” shall mean this Stock Option Plan for Key Employees.

(k) “Stock” shall mean the $ 5.00 par value common stock of the Company.

(l) “Subsidiary” shall mean any subsidiary corporation of the Company within the
meaning of Section 425(f) of the Code.

3. Administration. The Plan shall be administered by the Stock Option Committee
of the Board, as hereinafter provided. For purposes of administration, the
Committee, subject to the terms of the Plan, shall have plenary authority to
establish such rules and regulations, make such determinations and
interpretations, and take such administrative actions as it deems necessary or
advisable. All determinations and interpretations made by the Committee shall be
final, conclusive, and binding on all persons, including Optionees and their
legal representatives and beneficiaries.



--------------------------------------------------------------------------------

The Committee shall be appointed from time to time by the Board of Directors and
shall consist of not fewer than three of its members. No member of the Committee
shall be eligible to participate in the Plan. The Board of Directors shall
designate one of the members of the Committee as its chairman. The Committee
shall hold its meetings at such times and places as it may determine. A majority
of its members shall constitute a quorum. All determinations of the Committee
shall be made by a majority of its members. Any decision or determination
reduced to writing signed by all members shall be as effective as if it had been
made by a majority vote at a meeting duly called and held. The Committee may
appoint a secretary (who need not be a member of the Committee). No member of
the Committee shall be liable for any act or omission with respect to his
service on the Committee, if he acts in good faith and in a manner he reasonably
believes to be in or not opposed to the best interests of the Company. Service
on the Committee shall constitute service as a director of the Company for all
purposes.

4. Stock Available for Option. There shall be available for Options under the
Plan a total of twenty-one thousand three hundred twenty-six (21,326) shares of
stock or five percent (5%) of total shares subscribed at the conclusion of the
offering subject to an adjustments which may be made pursuant to Section 6(g) of
the Plan. Shares of Stock used for purposes of the Plan shall be authorized and
unissued shares. Shares of Stock covered by Options which have terminated or
expired prior to exercise shall be available for further Options hereunder.

5. Eligibility. Options under the Plan may be granted to eligible Employees
whether or not they hold or have held Options previously granted under the Plan
or otherwise granted or assumed by the Company. In selecting Employees for
Options and determining the number of shares of Stock subject to any particular
Option, the Committee may take into consideration any factors it may deem
relevant, including its estimate of the Employee’s present and potential
contributions to the success of the Company and its Subsidiaries; provided, that
such selection and determination is reasonable in relation to the purpose of the
Plan and the needs of the Company. No options may be granted to any one employee
in excess of forty percent (40%) of the total shares allocated under this Plan.

6. Terms and Conditions of Options. Each Option granted under the Plan shall be
evidenced by a Stock Option Certificate in a form approved by the Committee. The
Committee shall, in its discretion, prescribe the terms and conditions of, and
the number of shares of Stock subject to, the Options to be granted hereunder,
which terms, conditions, and number of shares need not be the same in each case,
subject to the following:

(a) Option Price. The price at which each share of Stock covered by an Option
granted under the Plan shall be determined by the Committee and shall not be
less than the greater of Eleven Dollars ($ 11.00) per share or the fair market
value per share at the time the Option is granted. The date of the granting of
an Option shall be the date specified by the Committee in its grant of the
Option. The fair market value of a share of Stock shall be determined by the
Committee in accordance with the regulations promulgated under Section 2031 of
the Code, or by other appropriate methods selected by the Committee.



--------------------------------------------------------------------------------

(b) Option Period. The period for exercise of an Option shall be no more than
five (5) years from date of the grant. Options may, in the discretion of the
Committee, be made exercisable in installments during the option period. Any
shares not purchased on any applicable installment date may be purchased
thereafter at any time before the expiration of the option period.

(c) Exercise of Options. In order to exercise an Option, the Optionee shall
deliver to the Company a written notice specifying the number of shares of Stock
to be purchased, together with cash or a certified or a bank cashier’s check
payable to the order of the Company in the full amount of the purchase price
therefor; provided, that the purchase price may be paid in shares of Stock owned
by Optionee having a fair market value on the date of. exercise equal to the
aggregate purchase price, or in a combination of cash and Stock. The fair market
value of the Stock shall be determined by the Committee in accordance with the
regulations promulgated under Section 2031 of the Code or by other appropriate
methods selected by the Committee. In the event the Optionee shall elect to pay
the purchase price, or any portion thereof, in Stock, simultaneously with the
delivery of the notice of exercise, the Optionee shall tender certificates) for
such Stock to the Company, duly endorsed to the Company with signature
guaranteed.

The notice of exercise shall specify the address to which the certificates for
such shares are to be mailed. As promptly as practicable after receipt of such
written notification and payment, the Company shall deliver to the Optionee,
certificates for the number of shares with respect to which such Option has been
so exercised, issued in the Optionee’s name; provided, however, that such
delivery shall be deemed effective for all purposes when a stock transfer agent
of the Company shall have deposited such certificates in the United States mail,
addressed to the Optionee at the address specified pursuant to this paragraph
6(c). Until the issuance of the stock certificates, no right to vote or exist
with respect to the Optioned Shares. An Option may not be exercised for
fractional shares.

(d) Effect of Termination of Employment. An Option may not be exercised after
the Optionee has ceased to be in the employ of the Company or any subsidiary,
except in the following circumstances and subject to earlier termination of
exercisability as provided for in the Plan:

(i) If the Optionee’s employment is terminated by action of his employer or by
reason of disability, the Option may be exercised by the Optionee within three
(3) months after such termination, but only as to any shares exercisable on the
date the Optionee’s employment so terminates:

(ii) In the event of the death of the Optionee during the three (3) month period
after termination of employment covered by (i) above, the person or persons to
whom his rights are transferred by will or laws of dissent and distribution
shall have a period of one (1) year from the date of his death to exercise any
options which were exercisable by the Optionee at the time of his death; and,



--------------------------------------------------------------------------------

(iii) In the event of the death of the Optionee while employed, the Option shall
thereupon become exercisable in full, and the person or person to whom the
Optionee’s rights are transferred by will or the laws of dissent of distribution
shall have a period of one (1) year from the date of the Optionee’s death to
exercise such Option. The provisions of the foregoing sentence shall apply to
any outstanding Options which are Incentive Stock Options to the extent
permitted by Section 422 of the Code and such outstanding Options in excess
thereof shall, immediately upon the occurrence of the event described in the
foregoing sentence, be treated for all purposes of the Plan as a non-statutory
stock option and shall be immediately exercisable as such as provided in the
foregoing sentence.

(e) No Right to Continued Employment. Nothing in the Plan or in any Option
granted pursuant to the Plan (in the absence of an express provision to the
contrary) shall confer on any individual any right to continue in the employ of
the Company or any Subsidiary or interfere in any way with the right of the
Company or any Subsidiary to terminate his employment at any time.

(f) Non-Transferability of Options. During the lifetime of an Optionee, Options
held by such Optionee shall be exercisable only by him. No Option shall be
transferable other than by will or the laws of dissent and distribution.

(g) Adjustments for Change in Stock Subject to Plan and Other Events. The
existence of outstanding Options shall not affect in any way the right or power
of the Company or its stockholders to make or authorize any and all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issuance of stock or subscription rights thereto, or any issuance of bonds,
debentures, preferred or prior preference Stock, ahead of or affecting the Stock
or the rights thereto, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.
Provided, however, that if the outstanding shares of Stock of the Company shall
at any time be changed or exchanged by declaration of a stock dividend, stock
split, reverse stock split, combination of shares or recapitalization, the
number and kinds of shares subject to the Plan or subject to any Options
theretofore granted, and the option prices, shall be appropriately and equitably
adjusted so as to maintain a proportionate number of shares without changing the
aggregate option price.

In connection with any merger or consolidation in which the Company is not the
surviving corporation or any sale or transfer by the Company of all or
substantially all of its assets, the Committee is hereby authorized and shall
either:

(i) Give notice to the Optionee that pursuant hereto the Option shall terminate
as of the effective date of the merger, consolidation, or sale; provided,



--------------------------------------------------------------------------------

that the Optionee is afforded a reasonable time prior to such effective date in
which to exercise his Option and provided further, that upon the giving of such
notice, the exercisability of the Option shall be accelerated to permit its
exercise in full prior to such termination; or

(ii) Require any Optionee, at any time following the consummation of such a
merger, consolidation, or sale or transfer of assets to surrender any Option (or
portion thereof) to the Company in return for substitute option which is issued
by the corporation surviving such merger or consolidation or the corporation
which acquired such assets (or by an affiliate of such corporation) and which
the Committee, in its sole discretion, determines to have a value to the
Optionee substantially equivalent to the value to the Optionee of the Option (or
portion thereof) so surrendered; or

(iii) Cause lawful and adequate provisions to be made whereby upon any exercise
of an Option after such merger, consolidation, or sale or transfer of assets and
at no additional cost other than the payment of the purchase price upon such
exercise, the Optionee shall be entitled to receive in lieu of the Stock:
(1) the number and class of shares or other securities, or (2) the amount of
cash, or (3) the property, or (4) a combination of the foregoing, to which the
Optionee would have been entitled pursuant to the terms of such merger,
consolidation, sale, or transfer of assets, if holder of record of the number of
shares of Stock for which such Option shall be so exercised.

(h) Registration, Listing and Qualification of Shares of Stock. Each Option
shall be subject to the requirement that if at any time the Board shall
determine that the registration, listing, or qualification of the shares of
Stock covered thereby upon any securities exchange or under any federal or state
law, or the consent or approval of any governmental regulatory body is necessary
or desirable as a condition of, or in connection with, the granting of such
option or the purchase of shares of Stock thereunder, no such Option may be
exercised unless and until such registration, listing, qualification, consent,
or approval shall have been effected or obtained free of any conditions not
acceptable to the Board. The Company may require that any person exercising an
Option make such representations and agreements and furnish such information as
the Company deems appropriate to assure compliance with the foregoing or any
other applicable legal requirement.

(i) Other Terms and Conditions. The Committee may impose such other terms and
conditions, not inconsistent with the terms hereof, on the grant or exercise of
Options, as it deems advisable.

7. Provisions Applicable to Incentive Stock Options. The Committee may, in its
discretion, grant Options under the Plan to eligible employees which constitute
Incentive Stock Options within the meaning of Section 422(b) of the Code;
provided, however, that (a) no Incentive Stock Option shall cover a number of
shares in excess of those permitted to be covered by Section 422(d) of the Code,
(b) no Incentive Stock Option shall be granted at an option price which is less
than the fair market value per share on the date of grant, (c) if the Optionee
owns



--------------------------------------------------------------------------------

on the date of grant securities possessing more than ten percent (10%) of the
total combined voting power of all classes of securities of the Company or any
Subsidiary, the price per share shall not be less than one hundred ten percent
(110%) of the market value per share on the date of grant, and
(d) Section 6(d)(ii) hereof shall not apply to any Incentive Stock Option.

8. Amendment and Termination. Unless the Plan shall theretofore have been
terminated as hereinafter provided, the Plan shall terminate on, and no Option
shall be granted hereunder, after November 30, 2001. Provided, however, that the
Board of Directors may at any time prior to that date terminate the Plan. The
Board of Directors may at any time amend the Plan; provided, however, that
except as contemplated in Sections 6(b) and 6(g), the Board shall not, without
approval by a majority of the votes cast by the stockholders of the Company at a
meeting of the stockholders on which a proposal to amend the Plan is voted upon,
(i) increase the number of shares of Stock for which Options may be granted
under the Plan, (ii) change the minimum option prices, (iii) extend the period
during which Options may be granted or exercised, or (iv) except as otherwise
provided in the Plan, amend the requirements as to the class of employees
eligible to receive Options. No termination or amendment of the Plan may,
without the consent of an Optionee, adversely affect the rights of such Optionee
under any Option held by such Optionee.

9. Effectiveness of Plan. The Plan shall be effective on the date the Board
adopts the Plan and Options may thereafter be granted hereunder subject to the
following conditions: Within twelve (12) months after the adoption of the Plan
by the Directors, the Plan must be approved (i) by the affirmative vote of not
less than two-thirds ( 2/3) of the issued and outstanding shares of the stock of
the Company at a meeting of the stockholders duly called and held and (ii) by
the North Carolina Commissioner of Banks. No Options granted hereunder shall be
exercisable prior to the approval of the shareholders and the approval of the
North Carolina Commissioner of Banks as aforesaid. In the event that the Plan
shall not have been approved by the stockholders and the North Carolina
Commissioner of Banks within twelve (12) months after the adoption of this Plan
by the Board, the Plan shall thereupon terminate and all Options previously
granted under the Plan shall become void and of no effect.

10. Other Actions. Nothing contained in this Plan shall be construed to limit
the authority of the Company to exercise its corporate rights and powers,
including but not by way of limitation, the right of the Company to grant or
assume options for proper purposes other than under the Plan with respect to any
employee or other person, firm, corporation, or association.

11. Miscellaneous Provisions. The Plan and the Options granted hereunder shall
be governed by and construed in accordance with the laws of the State of North
Carolina. Words used herein in the masculine gender shall include the feminine
whenever the context so requires.